PER CURIAM.
The court is content with the conclusions reached by the Circuit Court and the reasons given therefor by the learned judge of that court. We may, however, properly refer to the well-known rules that, on a bill in equity of this class, the complainant cannot ordinarily maintain his case by his own testimony, or by mere preponderance of proofs, and that he cannot have relief unless he satisfies the court that he is entitled to it. This complainant fails in all these respects.
The decree of the Circuit Court is affirmed, and the appellee recovers his costs of appeal.